
	
		I
		112th CONGRESS
		1st Session
		H. R. 2496
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2011
			Mr. King of Iowa (for
			 himself, Mr. Gohmert, and
			 Mrs. Bachmann) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Armed
			 Services and Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To specify that in the event that the debt ceiling is
		  reached, the United States shall prioritize the payment of pay and allowances
		  to members of the Armed Forces, including reserve components thereof, and the
		  payment of obligations on the public debt, and to appropriate such funds as may
		  be necessary to ensure that members of the Armed Forces, including reserve
		  components thereof, continue to receive pay and allowances for active service
		  performed when a funding gap occurs.
	
	
		1.Short titleThis Act may be cited as the
			 Payment Reliability for our Obligations to Military and
			 Investors to Secure Essential Stability Act or the
			 PROMISES Act.
		2.Priority of
			 payments if the debt ceiling is reachedIn the event that the debt of the United
			 States Government, as defined in section 3101 of title 31, United States Code,
			 reaches the statutory limit, amounts necessary for obligations incurred by the
			 Government of the United States shall be made available to the following
			 obligations before all other obligations and shall be made available as
			 prioritized in the following order (with items listed in descending order of
			 prioritization):
			(1)Such amounts as the Secretary of Defense
			 (and the Secretary of Homeland Security in the case of the Coast Guard)
			 determines to be necessary to continue to provide pay and allowances (without
			 interruption) to members of the Army, Navy, Air Force, Marine Corps, and Coast
			 Guard, including reserve components thereof, who perform active service.
			(2)Amounts necessary
			 to carry out the authority of the Department of the Treasury provided in
			 section 3123 of title 31, United States Code, to pay with legal tender the
			 principal and interest on debt held by the public.
			3.Emergency
			 appropriation of funds to provide pay and allowances for members of the Armed
			 Forces during funding gap impacting the Department of Defense or Department of
			 Homeland Security
			(a)Appropriation of
			 funds for military pay and allowancesDuring a funding gap impacting the Armed
			 Forces, the Secretary of the Treasury shall make available to the Secretary of
			 Defense (and the Secretary of Homeland Security in the case of the Coast
			 Guard), out of any amounts in the general fund of the Treasury not otherwise
			 appropriated, such amounts as the Secretary of Defense (and the Secretary of
			 Homeland Security in the case of the Coast Guard) determines to be necessary to
			 continue to provide pay and allowances (without interruption) to members of the
			 Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve
			 components thereof, who perform active service during the funding gap.
			(b)Funding gap
			 definedIn this section, the
			 term funding gap means any period of time after the beginning of
			 a fiscal year for which interim or full-year appropriations for the personnel
			 accounts of the Armed Forces for that fiscal year have not been enacted.
			
